            Case 7:19-cr-00586-VB Document 42 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
v.                                                            :
                                                                  ORDER
                                                              :
ROCCO ROMEO,                                                  :
                                                                  19 CR 586 (VB)
                           Defendant.                         :
                                                              :
                                                              :
--------------------------------------------------------------x

       The Court held a status conference by telephone today, attended by counsel for all parties
and defendant Rocco Romeo.

        Accordingly, it is hereby ORDERED:

        The next conference in this matter is scheduled for July 31, 2020, at 2:30 p.m. Per the
SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY courthouse
must complete a questionnaire and have his or her temperature taken. The questionnaire is
located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: July 13, 2020
       White Plains, NY

                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
